DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 11/30/2022. 
In the paper of 11/30/2022, Applicant amended claim 1, submitted a sequence listing that is accompanied with a CRF form and submitted a terminal disclaimer over the claims of copending Application No. 17/439,757 on 11/30/2022, which was approved on 12/04/2022.
This paper contains new rejections.  Accordingly, this paper is Non-Final.

Priority Status Issue
Applicant’s application data sheet (ADS) of record and Applicant’s specification, informs that this application is a CON of 17/439,757 filed 09/15/2021 which is a 371 of PCT/CA2021/050442 filed 03/31/2021 and claims foreign priority to Canadian Application No. 3077823 filed 04/01/2020.
The information disclosed in the application data sheet (ADS) as noted above, is in conflict with the bibliographic data sheet of record. The bibliographic data sheet needs correction. 

Status of the Claims
Claims 1-2 are still under examination. 

Response to Arguments
Withdrawn Objection(s) and/or Withdrawn Rejection(s)
The objection to claim 1 as stated in para 5 on page 5 of the Non-Final paper mailed on 09/01/2022 is withdrawn in view of an amendment made to claim 1.
The rejection of claims 1-2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on an amendment made to claim 1. A new rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as provided below, was necessitated by claim amendments.

The provisional rejection of claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 14-18, and 39 of copending Application No. 17/439,757 (reference application) is withdrawn in view of the terminal disclaimer filed on 11/30/2022 which was approved on 12/04/2022. 

Maintained Rejection(s)
The rejection of claims 1-2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained because Applicant’s argument that the claims are enabled was not found to be persuasive (see Remarks of 11/30/2022, pg 5, section entitled “Rejections under 35 U.S.C. 112(a)” and pg 6,1st-2nd para). The rejection was maintained because of the following. 
Although claim 1 newly recites the limitation, “comprising at least 95% sequence identity to SEQ ID NO: 1, claim 1 still does not make clear how to practice an enabling method for identifying a Cannabis plant having day length neutral phenotype or a Cannabis plant that is a carrier of day length neutral phenotype.  

The new amendment of claim 1 fails to clarify how to apply the “at least 95% sequence identity to SEQ ID NO: 1” limitation recited in claim 1.

It is not known whether a nucleotide sequence that is at least 95% identical to the instant 6,030 bp SEQ 1D NO: 1 identifies/is the nucleotide sequences of polymorphic sequences of endogenous UPF2 genes present within a 20 megabase region of the Cannabis chromosome CM010796 and thus, the ordinary skilled artisan is being directed to identify alleles that are in linkage disequilibrium r2 = 0.9 to 1 with any one of these polymorphic sequences consisting of 95% or more identity to SEQ ID NO: 1. 

Alternatively, it is not known whether the nucleotide sequences that have at least 95% identity to instant 6030 bp SEQ 1D NO: 1 identifies/or are the nucleotide sequences of the endogenous UPF2 genes present within a 20 megabase region of the Cannabis chromosome CM010796 and thus, the ordinary skilled artisan is being directed to identify alleles that are in linkage disequilibrium r2 = 0.9 to 1 with the endogenous UPF2 genes comprising any one of these polymorphic sequences.

Finally, it is not known whether the instant sequences that are at least 95% identitcal to the instant 6030 bp SEQ 1D NO: 1 correspond to the population of allele sequences that are in linkage disequilibrium with a first allele present within a 20 megabase region located between about 40 megabases and about 60 megabases of the Cannabis chromosome CM010796.2, said population of allele sequences being capable of indicating a cannabis plant having day length neutral phenotype or a Cannabis plant that is a carrier of day length neutral phenotype.

Claim Rejections - 35 USC § 112 (new)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The new limitation of claim 1, i.e. “comprising at least 95% sequence identity to SEQ ID NO: 1” lacks clarity because of the recitation of the underlined word “comprising”. 
The word “comprising” in the limitation serves to broaden the limitation of “at least 95% sequence identity to SEQ ID NO: 1” such that it is not known whether a final sequence identity of 95% or more remains.
For example, claim 1 recites “an allele that is in linkage equilibrium”; or “the endogenous UPF2 gene”. 
“An” allele comprising at least 95% sequence identity to SEQ ID NO: 1 is indefinite as an allele necessarily has only one sequence, while in contrast, more than one nucleotide sequences are encompassed by the limitation “at least 95% sequence identity to SEQ ID NO: 1”.  
Accordingly, to ensure the limitation is definite, the claims may be directed to alleles that are at least 95% sequence identity to SEQ ID NO: 1; or an allele consisting of a nucleotide sequence that is at least 95% sequence identity to SEQ ID NO: 1.

The endogenous UPF2 gene comprising at least 95% sequence identity to SEQ ID NO: 1 is indefinite as more than one nucleotide sequence are encompassed by the limitation “at least 95% sequence identity to SEQ ID NO: 1”.  
Cannabis UPF2 genes comprising at least 95% sequence identity to SEQ ID NO: 1 must be intended; or alternatively, a UPF2 gene that is at least 95% identical to SEQ ID NO: 1 or a UPF2 gene consisting a nucleotide sequence that is at least 95% sequence identity to SEQ ID NO: 1 must be intended. Claim 2 is also rejected for depending from a rejected claim.

Claim 1 is also reconsidered under 35 U.S.C 112(b) in view of the new amendment. 
As a whole, the amended claim 1 is construed as lacking clarity, thus indefinite, because of the underlined limitation below. 
Claim 1 is directed to method for identifying whether a Cannabis plant has a day length neutral phenotype, or is a carrier of a trait for a day length neutral phenotype, said method comprising 
a step of testing nucleic acid Cannabis to determine the presence of an allele that is in linkage disequilibrium with a variation in a polymorphic site in the endogenous UPF2 gene within about a 20 megabase region in Cannabis chromosome CM010796.2 located between about 40 megabases to about 60 megabases, comprising at least 95% sequence identity to SEQ ID NO: 1, 
wherein the presence of the allele indicates that the plant has a day length neutral phenotype or is a carrier of the trait for the day length neutral phenotype. 
	
	The underlined limitation is confusing and it is unclear how the various recited limitations of claim 1 are to be applied.
For example,
Based on the underlined, it is not known whether the alleles for indicating day length neutral phenotype in a Cannabis plant; or alleles for indicating whether a Cannabis plant is a carrier of the trait for the day length neutral phenotype, are to be in linkage disequilibrium with a polymorphic site of an endogenous UPF2 gene, said UPF2 gene being located between about 40 megabases to about 60 megabases of Cannabis chromosome CM010796.2, said polymorphic site consisting of a nucleotide sequence that is at least 95% sequence identity to SEQ ID NO: 1; or 

whether it is these alleles for indicating day length neutral phenotype in a Cannabis plant; or for indicating whether a Cannabis plant is a carrier of the trait for the day length neutral phenotype that are at least 95% sequence identity to SEQ ID NO: 1.
Claim 2 is also rejected for depending from a rejected claim.

Claim 1 lacks clarity as thus is indefinite because it is not clear whether, the allele that indicates day length neutral phenotype or the presence of a carrier of day length neutral phenotype, i.e. the instant allele that is in linkage disequilibrium r2 = 0.9 to 1 with a variation in a polymorphic site in the endogenous UPF2 gene, is further intended to also be within a 20 megabase region in Cannabis chromosome CM010796.2, between about 40 megabases to about 60 megabases of Cannabis chromosome CM010796.2. Claim 2 is also rejected for depending from a rejected claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitation “wherein the presence of the variation in the polymorphic site indicates that the plant has a day length neutral phenotype or is a carrier of the trait for the day length neutral phenotype”. 
Claim 2 does not further limit claim 1 since claim 1 is drawn to a method that comprises testing nucleic acid from a Cannabis plant to determine the presence or absence of an allele, and recites the limitation, “wherein the presence of the allele indicates that the plant has a day length neutral phenotype or is a carrier of the trait for the day length neutral phenotype”. 
The allele that is in linkage disequilibrium r2 = 0.9 to 1 with a variation as claimed in claim 1 is a distinct entity from the variation as recited in claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 is directed to a step of testing nucleic acid Cannabis to determine the presence of an allele that is in linkage disequilibrium with a variation in a polymorphic site in the endogenous UPF2 gene within about a 20 megabase region in Cannabis chromosome CM010796.2. 
There is a lack of enablement as the claims fail to provide any SNPs of UPF2 genes or any nucleotide sequence(s) for the polymorphic regions of UPF2 genes that are useful for providing/identifying the autoflowering phenotype or the instant daylength neutral phenotype either directly, or via a linkage disequilibrium analysis; or teach/recite nucleotide sequence(s) for allele sequences or genes associated with autoflowering phenotype or the instant daylength neutral phenotype directly; or via linkage disequilibrium r2 = 0.9 to 1 analysis to a 20 megabase region located between about 40 megabases to about 60 megabases of the Cannabis chromosome CM010796.2. 
Without the(se) SNPs or these nucleotide sequence(s) (SEQ ID NOs), it is not clear how the ordinary skilled artisan is to determine the instant alleles that possess an autoflowering phenotype or the instant daylength neutral phenotype and that have linkage disequilibrium r2 = 0.9 to 1 with a polymorphic variation within UPF2 gene located between about 40 megabases to about 60 megabases of the Cannabis chromosome CM010796.2 and/or with a variation of a polymorphic site in a 20 megabase region that is located between about 40 megabases to about 60 megabases of the Cannabis chromosome CM010796.2. 
The specification discloses in para [0004] of US2022/0235425 that Cannabis UPF2 gene contains 46 genes and numerous mutations, any of which could be the causative allele responsible for the day length neutral phenotype. 
It is not known how any allele that is in linkage disequilibrium with a polymorphic UPF2 gene of Cannabis chromosome CM010796.2 is to be used to accomplish the preamble goal of identifying a cannabis plant having day length neutral phenotype.
Claim 2 is further rejected as being dependent from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2 are rejected under 35 U.S.C. §101 because these claims are not directed to patent eligible subject matter.
Based upon an analysis with respect to the claims as a whole, claim(s) 1-2 do not recite something significantly more than a judicial exception. The rationale for this determination is explained below:
According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c), which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case, the Step 1 requirement is satisfied as the claims are directed towards a process.

Claims 1 and 2 recite method(s) and are therefore each directed to a process.

Step 2
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea, while 
step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.
Step 2A,  prong 1
	With regard to step 2A, prong 1, the claims are directed to a judicial exception because the claims rely on both natural law and abstract idea.
	Specifically, claim 1 is directed to identifying the presence of day length neutral phenotype (i.e. autoflowering phenotype) in a cannabis plant, or whether a cannabis plant is a carrier of a trait for a day length neutral phenotype by determining the presence of an allele within Cannabis chromosome CM010796.2.
The instant methods rely on natural principle (i.e. the relationship between naturally occurring allele(s) within the Cannabis chromosome CM010796.2 and day length neutral phenotype (autoflowering phenotype) in cannabis plant, the alleles may be linked directly or via linkage disequilibrium to a polymorphic region within Cannabis chromosome CM010796.2). It is important to note that Applicant has not invented the naturally occurring alleles or their association with the desired phenotype but instead, Applicant use conventional, well known screening/detection methods to determine that they are alleles that can indicate that the phenotype is present.

	Further, claims 1 and 2 recite judicially excluded abstract idea belonging to mental processes since both claims 1 and 2 provide determining the presence or absence of an allele that is linkage disequilibrium linkage disequilibrium r2 = 0.9 to 1 with a variation in a polymorphic site in the endogenous UPF2 gene.

Step 2A,  prong 2
	None of claims 1-2 recite any additional elements or step to apply or to integrate the judicially excluded natural law(s) and abstract idea(s) that are indicated above into a practical application.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception.
The testing nucleic acid step recited by claim 1 is NOT practical application, but instead is a step that must be performed so as to arrive at, or realize the judicial exception (i.e. the identification of the presence/absence of alleles of Cannabis chromosome CM010796.2 that are in linkage disequilibrium r2 = 0.9 to 1 with a polymorphic site/region of UPF2 gene located between about 40 megabases to about 60 megabases). 
Further, the “testing” step is recited at such a high level of generality that it adds nothing significantly more to the claims.
Accordingly, claims 1-2 do not recite additional elements or steps beyond testing and identifying/detecting the noted judicial exception and also do not recite additional elements/steps that serves to integrate the judicial exception into a practical application nor are they limitations that are sufficient to ensure that the claims as a whole amount to significantly more than the judicial exception.

Step 2B
The second part, Step 2B of the two step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. 
 
None of claims 1-2 recite additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claims 1 and 2 recite a testing and/or identifying step(s) that encompass an analysis of alleles/genes of Cannabis chromosome CM010796.2 to determine the presence of alleles/genes in linkage disequilibrium r2 = 0.9 to 1 with a polymorphic site/region of UPF2 gene, said UPF2 gene being located between about 40 megabases to about 60 megabases of Cannabis chromosome CM010796.2. However, the step(s) of analyzing DNA sequences within Cannabis chromosome CM010796.2 is an insignificant presolution activity to realize the judicial exception (finding desired allele sequences with association to daylength neutral phenotype) and a NOT practical application that amount to significantly more than the judicial exception.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".

Claim 1 recites the limitation “day length neutral phenotype” which is construed as referring to a photoperiod insensitive phenotype, wherein said phenotype does not require a certain day length to initiate flowering; or a change in day lengths to initiate flowering (para [0045] of US2022/0235425).

Claim 1 recites the limitation “a variation in a polymorphic site in the endogenous UPF2 gene” which is construed as referring to a single nucleotide polymorphism or an insertion or deletion ("indel"), or rearrangement or substitution in the endogenous UPF2 gene (para [0050]-[0051] of US2022/0235425).


Closest prior art
The closest prior art reference(s) is/are:
Diaz et al. (2012, PLOS One, (3), e33234 p. 1-11: previously cited) who discloses that wheat is photoperiod sensitive and thus requires a certain day length to initiate flowering. 
Diaz et al. teach the screening of mutations in the photoperiodicity gene Ppd-B1 in commercial wheat cultivars but discovered that copy number variation at the Ppd-B1 and Vrn-A1 loci affects flowering time, rather than mutations in these loci. An increase in the copy number of Ppd-B1 was found to be associated with an early-flowering, day-length neutral phenotype, whereas plants with a higher Vrn-A1 copy number exhibited an increased vernalization requirement.

No prior art reference was found that associates allele(s) with linkage disequilibrium r2 = 0.9 to 1 to any chromosomal region of Cannabis sequence CM010796.2 having variation in a polymorphic site in the endogenous UPF2 gene as conferring a photoperiod insensitive phenotype or day-length neutral phenotype or autoflowering phenotype in Cannabis plant.
Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637